Detailed Office Action
	Applicant’s amendments and arguments dated 12/29/2020 have been entered and fully considered. Claims 1-3, 5, 6, 8, 9, 11, 14, and 15 have been amended. Claims 16-20 are withdrawn from examination. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome all the objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 9/29/2020. These objections and rejections are withdrawn.
Applicant’s arguments that none of the cited prior arts disclose claim 1 amended limitations of “intermittent deposition of second feedstock” and “the first and second passages do not intersect”, have been fully considered and found not to be persuasive (see amendments of 12/29/2020, pages 6-8).
The Examiner respectfully disagrees. The amendment related to the intermittent operation of the second feed stock, was previously recited in the dependent claim 3. This claim was properly rejected under 35 USC 102(a)(2) over MUSE (US-2019/0070765), hereinafter MUSE (see non-final office action of 9/29/2020, page 6).
The amendment related to the passages not intersecting with each other was previously recited in the dependent claim 11. This limitation was properly rejected under 35 USC 103 as being unpatentable over MUSE in view of YOUNG (US-2017/0330654), hereinafter YOUNG (see non-final office action of 9/29/2020, pages 11-12).

The Examiner notes that due to amending a limitation of claim 11 into claim 1, the rejection of the independent claim 1 in this office action is under 35 USC 103 section.
Additionally, amendments to claim 15 has removed one of the options for the 3D produced objects. Current claim 15 only recites formation of one 3D object. Upon further search and consideration, this claim is now rejected over new prior art of SANZ (US-2017/0021568), hereinafter SANZ.
Claim Objections
Claim 2 is objected to because of the following informalities: in line 2 add “pump” after “second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites that the operation of the first pump is continuous (line 6) and the operation of second pump is intermittent (line 9). In lines 14/15, this 
Note that as recited, the first pump is always operating. Simultaneous operation of the second pump relative to the first pump indicates that the second pump also needs to operate continuously. This is in contrast to the amended limitation in line 9. As such this claim and its dependent claims 2-15 are indefinite and rejected.
To overcome this rejection the phrase “wherein the second feedstock is drawn or injected simultaneously with the first feedstock” needs to be deleted. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites that the operation of the first pump is continuous relative to the second pump. Likewise, claim 3 recites the intermittent operation of second pump relative to the first pump.  Claim 1 already recites these limitations as outlined above. Thus, claims 2 and 3 do not further limit the subject matter of claim 1 and are therefore rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MUSE (US-2019/0070765), hereinafter MUSE in view of YOUNG (US-2017/0330654), hereinafter YOUNG.
 Regarding claims 1 and 9-11, MUSE discloses a method that reads on the applicant claim of A method comprising: operating a first pump to pressurize and deliver a first fluid feedstock to a first inlet of a multiaxial needle {[0011], [0004], [0014] note the fluid feedstock, [FIG. 3B] 302/306 is the multiaxial needle, [FIG. 2] note the pumps}; 
operating a second pump to pressurize and deliver a second feedstock to a second inlet of the multiaxial needle {[FIG. 2] note the second pump B}; 
continuously drawing or injecting the first feedstock through a first axial passage in the multiaxial needle {[0024] note exertion of force to operate continuously, [FIG. 3B] note the passageway associated with A (dashed line)}, 
the first axial passage extending from the first inlet to a common outlet of the multiaxial needed {[FIG. 3B] note the first axial passage for A start at 306 and leads to common passageway 302/308};
intermittently drawing or injecting the second feedstock through a second axial passage in the multiaxial needle {[FIG. 3B] note the passageway associated with B (dashed line, the second passage) [0037] note the occasional closing some of the ports during operation that indicates intermittent operation that also is applicable to the passageway B or the second pump},
the second axial passage extending from the second inlet to a common outlet of the multiaxial needed {[FIG. 3B] note the second axial passage for A start at 306 and leads to common passageway 302/308},
combining at least the first and second feedstocks at the common outlet of the multiaxial needle {[FIG. 3B] 306 is the common outlet that receives the mixture of A-D}, 
forming a single multicomponent deposition material without applying external heat to the first or second feedstocks within the multiaxial needle {[FIG. 3B] 306 contains the multicomponent material A-D and note that no heat is provided, just pressure of the pumps};
continuously depositing the first feedstock from the common outlet onto a substrate; and intermittently depositing the multicomponent deposition material from the common outlet onto the substrate {[0032] note the use for 3D printing that is done on a substrate, also note that the Examiner showed above that pump A can operate continuously and pump B intermittently}. 
MUSE, however, is silent on the internal structure of the multiaxial needle being a coaxial configuration such that the first and second passageways do not intersect and are parallel to each other and only meet when they end at the very last point of the tip of the needle.
wherein the first and second axial passageway do not intersect between each of the first and second inlets and the common outlet (claim 1) {[0008], [0020], {[FIG. 5] 302 and 304 are interpreted as first and second axial passage, note that they are adjacent and parallel, thus not intersecting each other till the very tip of the outlet},
wherein the first inlet is at a first longitudinal end of the multiaxial needle, and the second inlet is disposed on a circumferential surface of the multiaxial needle between the first longitudinal end and a second opposing longitudinal end containing the common outlet (claim 9) {[abstract], [0008], [0020], [FIG. 2] note that both the entrance and side nozzle (not numbered) are the opposite side of the common outlet (numbered) and the side nozzle is circumferential to the first entrance}. 
wherein the first and second axial passages are coaxial (claim 10) {[FIG. 2]}. 
wherein the first and second axial passages are adjacent and parallel to each other (claim 11) {[FIG. 5] 302 and 304 are interpreted as first and second axial passage, note that they are adjacent and parallel}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the detailed structure of the nozzle or needle of YOUNG into the method and multiaxial needle of MUSE. 
The Advantage of the method and apparatus of YOUNG as disclosed by the inventor is that fine and separated/restricted patterns can be 3D printed using the apparatus and method disclosed by YOUNG {[0001], [0002]}. An artisan would have been motivated to seek such method and apparatus, since MUSE discloses that its [0032]} and YOUNG teaches how this multiaxial needle can be modified to 3D print small and complex structures such as conductive traces for microelectronics {[0001], [0002]}. 
Additionally, the method of MUSE is used to deliver different materials into an organism {[0016]}. The incorporation of the needle structure of YOUNG into the multiaxial needle of MUSE, enables an artisan to deliver the materials separately and at the same time to different locations of the organism that need that specific material.
Regarding the subsequent limitation of claim 1 reciting “to from multiple discrete phases of the second feedstocks’, as discussed above MUSE teaches intermittent operation of pump B or the second feedstock. The Examiner submits that the combination of MUSE/YOUNG method now has a coaxial needle, where the second feedstock is not mixed with the first feedstock inside the needle. As such the intermittent operation of the second feedstock of this combination method results in multiple sections that have discrete phases of the second feedstock.
Regarding the last limitation of claim 1 reciting that “wherein the second feedstock is drawn or injected simultaneously with the first feedstock”, see section 35 USC 112(b) above.
Regarding claims 2 and 3, the Examiner refers the applicant to section 35 USC 112(d) above and submits that these claims are already disclosed in claim 1.
Regarding claim 12, MUSE discloses a method that reads on the applicant claim of wherein at least one of the first fluid feedstock and the second feedstock comprises a thixotropic material selected to facilitate deposition through the multiaxial needle and stability after deposition onto a substrate {[0023], [0032] note that upon printing the [0023] thus stable, [0024] note the exertion of force to facilitate injection through the needle}. 
Regarding claim 14, MUSE discloses a method that reads on the applicant claim of post-processing the multiaxial deposited material into a solid finished part, the post-processing step comprising: photocuring, polymerizing, solidifying, densifying, sintering, irradiating, thermal curing, magnetizing, and combinations thereof {[0023], [0032] note that upon printing the thixotropic material become solid as shown in [0023] thus post processing is solidification}. 
Claims 4-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MUSE and YOUNG as applied to claims 1 and 12 above, and further in view of FENN (US-2017/0341296), hereinafter FENN.
Regarding claim 4, 5, 7, and 13, combination of MUSE and YOUNG discloses all the limitation of claims 1 and 12. Also as shown above, MUSE discloses injecting different feedstocks A-D. The combination, however, is silent on the details of the materials that can be injected through its multiaxial needle and the choices of different materials that can be utilized.
In the same filed of endeavor that is related to 3D printing of coreactive, and different materials through nozzle(s), FENN discloses a method that reads on the applicant claim of wherein the second feedstock is a thermoset or photoset material of different composition from the first fluid feedstock (claim 4) {[abstract], [0085] note that one nozzle is used to print the coreactive component i.e., the second feedstock (note that as shown above, MUSE teaches that the first feedstock is different from the second one), [0082] note that the coreactive composition is thermoset}. 
wherein the second feedstock comprises an electrically conductive material, magnetic composite material, or other functional composite material (claim 5) {[0081]}. 
wherein the first fluid feedstock comprises a dielectric material, an electrically insulating material, or a precursor thereof (claim 7) {note that the first feedstock is taught by the primary art of MUSE and as shown by MUSE, the first feedstock could be pharmaceutical (insulating) [0016], also silicone elastomer can be interpreted as the first feedstock [0019] and rubber is an insulator}. 
wherein the thixotropic material comprises a particle suspension or colloid in a thermoset or photoset fluid matrix (claim 13) {see analysis of claim 4 above that the coreactive can be a thermoset material. The Examiner notes that the primary art of MUSE discloses that the thixotropic gel can be a suspension of polymeric crosslinked network [0018], [0019] thus compatible with the polymeric thermoset material disclosed by FENN in claim 4 since FENN also disclose polymeric material, note that FENN discloses that the coreactive or thermoset composition can have solid fibers or pigments or particles suspended [0081]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of FENN into the method of MUSE/YOUNG and have substituted the various material choices that FENN teaches with the material that MUSE utilizes. The advantage of the thermosetting material that FENN teaches is that the 3D printing method does not require heat for deposition {[0081]} which is one of the limitations recited in the instant claim 1 and also taught by MUSE. Thus, one of ordinary skill in the art would have been motivated to 
Another advantage of “heat-less” printing as disclosed by FENN is avoiding the creation of stress buildup in the finished 3D object and increased strength {[0081]}. 
Also, the low viscosity of the material that FENN teaches {[0081]} facilitates the use of pumps that both the instant invention and MUSE utilizes. Also as disclosed by FENN, fast reaction of the material facilitate its control and also these material add the option of including properties such as magnetic and electrically conductive into the printed objects {[0081]}.
Regarding claim 8, MUSE discloses a method that reads on the applicant claim of operating a third pump to deliver a third feedstock to a third inlet of the multiaxial needle {[FIG. 2] C is the third pump}, 
the third feedstock different in composition from the first and second feedstocks {[0032], [0035] note that C is a different material since it is designate as C and not A or B}; 
wherein the third pump is operated intermittently or continuously relative to at least one of the first pump and the second pump {[0037] note occasional closing of port C that indicates intermittent operation}.
Regarding claim 6, MUSE discloses a method that reads on the applicant claim of wherein the third feedstock comprises an electrically conductive material, magnetic composite, or other functional composite material with a different particle concentration from the second feedstock {note that as shown above under claim 8, that the third feedstock is taught by the primary art of MUSE and as shown by MUSE the third [0014] that is 100% particle thus has a different particle concentration than second feedstock which could be a gel of solid in a solvent that is less than 100% solid [0018]; also note that MUSE teaches that the third feedstock is pharmaceutical or cells that is interpreted as a functional composite (cell being a composite and has a function or has functional groups [0016]}. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MUSE and YOUNG as applied to claims 1 and 14 above, and further in view of SANZ (US-2017/0021568), hereinafter SANZ.
Regarding claim 15, combination of MUSE and YOUNG discloses all the limitations of claims 1 and 14. This combination, however, is silent on using its additive manufacturing technique to produce a magnetic encoder.
In the same filed of endeavor that is related to additive manufacturing, SANZ discloses a method that read on the applicant claim of wherein the solid finished part comprises a digital magnetic encoder pattern, including soft or hard ferromagnetic core material intermittently deposited within a dielectric sheath {[0038] note the production of a magnetic encoder, [0025] note the use of additive manufacturing for printing the encoder, [0017] note the use of steel which is a hard particle and use of polymers or ceramic that are insulators or dielectric, [0013] note that particles are ferromagnetic, [0039] note partial use of the second polymeric material that indicates its intermittent printing}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SANZ into the method of MUSE/YOUNG and have used this method for production of a magnetic [0004]} and can be used to produce a finished product that comprises two materials with different patterns such as a magnetic recorder {[0007], [0008]}. Note that the method of MUSE/YOUNG is also an additive manufacturing technique that can be used to print a 3D object using different materials as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748